DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Restriction/Election requirement withdrawn
Upon further consideration, the Office withdraws the requirement for Restriction/Election. 
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 09/12/2019 (originally filed papers) and 04/05/2021 (Response to Election / Restriction).
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 09/12/2019 as modified by the preliminary amendment filed on 04/05/2021.
Information Disclosure Statement
The information disclosure statement(s) submitted: 09/12/2019, has/have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system/apparatus, and computer readable medium for automated product health risk assessment.
Claim 1 recites [a] computer-implemented method for product risk assessment, the method comprising: analyzing an advertisement presented to a user during a first time period to identify a plurality of ingredients in a product in the advertisement; analyzing one or more documents related to a medical condition of the user to determine a respective first relevance rank for each of the plurality of ingredients based, at least in part, on a number of occurrences of each ingredient in the one or more documents; selecting a subset of the plurality of ingredients having a highest number of occurrences based on the respective first relevance rank for each of the plurality of ingredients; performing sentiment analysis of the one or more documents for the selected subset of the plurality of ingredients having the highest number of occurrences; determining a respective second relevance rank for each of the ingredients in the selected subset of the plurality of ingredients based on the sentiment analysis; computing a product risk score for the product based on the respective second relevance rank for each of the ingredients in the subset of the plurality of ingredients, the product risk score indicating a risk for effects of the product on the medical condition of the user; and modifying a display on a device associated with the user such that the display indicates the product risk score for the product during the first time period in which the advertisement is presented to the user.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-7 recite a method and, therefore, are directed to the statutory class of a process. Claims 8-14 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 15-20 recite a computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A computer-implemented method for product risk assessment, the method comprising:

No additional elements are positively claimed.
analyzing an advertisement presented to a user during a first time period to identify a plurality of ingredients in a product in the advertisement; 
This limitation includes the step of analyzing an advertisement presented to a user during a first time period to identify a plurality of ingredients in a product in the advertisement. 
No additional elements are positively claimed.
This limitation is directed to analyzing and/or reading an advertisement to identify ingredients in a product in order to facilitate automated product health risk assessment which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
analyzing one or more documents related to a medical condition of the user to determine a respective first relevance rank for each of the plurality of ingredients based, at least in part, on a number of occurrences of each ingredient in the one or more documents;
This limitation includes the step of analyzing one or more documents related to a medical condition of the user to determine a respective first relevance rank for each of the plurality of ingredients based, at least in part, on a number of occurrences of each ingredient in the one or more documents.
This limitation is directed to reading and analyzing known information to determine medical conditions in order to facilitate automated product health risk assessment which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
selecting a subset of the plurality of ingredients having a highest number of occurrences based on the respective first relevance rank for each of the plurality of ingredients;
This limitation includes the step of selecting a subset of the plurality of ingredients having a highest number of occurrences based on the respective first relevance rank for each of the plurality of ingredients.
No additional elements are positively claimed.
This limitation is directed to analyzing (i.e., making a selection) known information in order to facilitate automated product health risk assessment which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
performing sentiment analysis of the one or more documents for the selected subset of the plurality of ingredients having the highest number of occurrences;
This limitation includes the step of performing sentiment analysis of the one or more documents for the selected subset of the plurality of ingredients having the highest number of occurrences. 
No additional elements are positively claimed.
This limitation is directed to analyzing (i.e., sentiment analysis) known information in order to facilitate automated product health risk assessment which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
determining a respective second relevance rank for each of the ingredients in the selected subset of the plurality of ingredients based on the sentiment analysis; 
This limitation includes the step of determining a respective second relevance rank for each of the ingredients in the selected subset of the plurality of ingredients based on the sentiment analysis. 
No additional elements are positively claimed.
This limitation is directed to analyzing known information in order to facilitate automated product health risk assessment which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
computing a product risk score for the product based on the respective second relevance rank for each of the ingredients in the subset of the plurality of ingredients, the product risk score indicating a risk for effects of the product on the medical condition of the user; and 
This limitation includes the step of computing a product risk score for the product based on the respective second relevance rank for each of the ingredients in the subset of the plurality of ingredients, the product risk score indicating a risk for effects of the product on the medical condition of the user.
No additional elements are positively claimed.
This limitation is directed to analyzing (i.e., computing a product risk score) known information in order to facilitate automated product health risk assessment which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
modifying a display on a device associated with the user such that the display indicates the product risk score for the product during the first time period in which the advertisement is presented to the user. 
This limitation includes the step of modifying a display on a device associated with the user such that the display indicates the product risk score for the product during the first time period in which the advertisement is presented to the user. 
But for the display device, this limitation is directed to displaying known information (i.e., displaying a product risk score) in order to facilitate automated product health risk assessment which may be categorized as any of the following:
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
modifying a display on a device associated with the user


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as displaying data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to analyze and display data. Applicant’s Specification (PGPub. 2021/0081998 [0035]) refer to a general-pupose computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer analyzes and displays data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system/apparatus claim 8 and CRM claim 15 also contains the identified abstract ideas, with the additional elements of a display, network interface, and processor which are generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-7, 9-14, and 16-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims analyzing/reading an advertisement, analyzing/reading documents, selecting ingredients, performing sentiment analysis, computing a risk score, etc… Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing automated product health risk assessment. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  
Claim Rejections - 35 USC § 101 – electromagnetic signals per se
Claims 15-20 are also rejected under 35 USC §101 as being directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to electromagnetic signals per se.  Claim 15 is directed to a “computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed by a processor, causes the processor to:…”.  Applicant’s specification (PGPub. 2021/00819188 [0077-0079]) does not clearly disclaim and/or eliminate electromagnetic signals per se. Therefore, since such signals do not fall within any of the four recognized categories of patent eligible subject matter, Claims 15-20 are rejected as being directed to non-statutory subject matter, i.e. electromagnetic signals per se.  See the David Kappos memo titled “Subject Matter Eligibility of Computer Readable Media” dated 1/26/2010 and available at: http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.  Adding “non-transitory” should remedy this 101 issue.  For example, amending to state a “non-transitory computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed by a processor, causes the processor to:……” should fix this 101 issue.

Claim Rejections – 35 USC § 102 / § 103 (Prior-art)
Claims 1-20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Irani-Cohen et al. 2018/0144821 discloses a display (Irani-Cohen et al. 2018/0144821 [0020 - display] The program instructions also cause the processor to obtain food ingredient information. In some embodiments, the food ingredient information can be obtained from sensor data representing a food item from a sensor device). Once the sensor data is obtained, the program instructions also cause the processor to derive food ingredient information comprising a second confidence level data indicating a probability of the food ingredient existing in the food item based on the sensor data. Then, the program instructions cause the processor to generate a safety level for the patient to consume the food item based on the first and second confidence level data, and then cause the a machine to display a food recommendation according to the generated safety level.); a network interface (Irani-Cohen et al. 2018/0144821 [0033 - interfaces] Throughout the following discussion, numerous references will be made regarding servers, services, interfaces, engines, modules, clients, peers, portals, platforms, or other systems formed from computing devices. It should be appreciated that the use of such terms is deemed to represent one or more computing devices having at least one processor (e.g., ASIC, FPGA, DSP, x86, ARM, ColdFire, GPU, multi-core processors, etc.) configured to execute software instructions stored on a computer readable tangible, non-transitory medium (e.g., hard drive, solid state drive, RAM, flash, ROM, etc.). For example, a server can include one or more computers operating as a web server, database server, or other type of computer server in a manner to fulfill described roles, responsibilities, or functions. One should further appreciate the disclosed computer-based algorithms, processes, methods, or other types of instruction sets can be embodied as a computer program product comprising a non-transitory, tangible computer readable media storing the instructions that cause a processor to execute the disclosed steps. The various servers, systems, databases, or interfaces can exchange data using standardized protocols or algorithms, possibly based on HTTP, HTTPS, AES, public-private key exchanges, web service APIs, known financial transaction protocols, or other electronic information exchanging methods. Data exchanges can be conducted over a packet-switched network, a circuit-switched network, the Internet, LAN, WAN, VPN, or other type of network. The terms "configured to" and "programmed to" in the context of a processor refer to being programmed by a set of software instructions to perform a function or set of functions.); and a processor communicatively coupled with the display and the network interface (Irani-Cohen et al. 2018/0144821 [0009] One aspect of the disclosed subject matter includes a system for protecting a patient from adverse reaction to a food ingredient, which system is communicatively coupled with a machine. The system includes a medical database storing a patient's medical data, and a processor and a memory storing program instructions. The program instructions, when executed by the processor, cause the processor to derive a first confidence level data indicating a probability of the patient having adverse reaction to the food ingredient from the patient's medical data. In some embodiments, the patient's medical data includes patient's food sensitivity data. [0033] Throughout the following discussion, numerous references will be made regarding servers, services, interfaces, engines, modules, clients, peers, portals, platforms, or other systems formed from computing devices. It should be appreciated that the use of such terms is deemed to represent one or more computing devices having at least one processor (e.g., ASIC, FPGA, DSP, x86, ARM, ColdFire, GPU, multi-core processors, etc.) configured to execute software instructions stored on a computer readable tangible, non-transitory medium (e.g., hard drive, solid state drive, RAM, flash, ROM, etc.). For example, a server can include one or more computers operating as a web server, database server, or other type of computer server in a manner to fulfill described roles, responsibilities, or functions. One should further appreciate the disclosed computer-based algorithms, processes, methods, or other types of instruction sets can be embodied as a computer program product comprising a non-transitory, tangible computer readable media storing the instructions that cause a processor to execute the disclosed steps. The various servers, systems, databases, or interfaces can exchange data using standardized protocols or algorithms, possibly based on HTTP, HTTPS, AES, public-private key exchanges, web service APIs, known financial transaction protocols, or other electronic information exchanging methods. Data exchanges can be conducted over a packet-switched network, a circuit-switched network, the Internet, LAN, WAN, VPN, or other type of network. The terms "configured to" and "programmed to" in the context of a processor refer to being programmed by a set of software instructions to perform a function or set of functions. [0038] The food access control environment 100 includes a food access control system 105, which is coupled with the user devices 102a, 102b, 102c, 102d via a device interface 110. In some embodiments, the food access control system 105 is implemented on one or more computing devices having a memory that stores programming instructions, that when executed by the processor(s) of the one or more computing devices, causes the processor(s) to perform functions of the food access control system 105. As shown, in addition to the device interface 110, the food access control system 105 includes a central manager module 115, a data processing module 120, a food sensitivity processing module 125, a food ingredient processing module 130, a safety level processing module 130, an output interface 145 and a database interface 140. As used herein, and unless the context dictates otherwise, the term "coupled to" is intended to include both direct coupling (in which two elements that are coupled to each other contact each other) and indirect coupling (in which at least one additional element is located between the two elements). Therefore, the terms "coupled to" and "coupled with" are used synonymously.), the processor configured to: 
Irani-Cohen et al. 2018/0144821 also discloses analyze an advertisement (Irani-Cohen et al. 2018/0144821 [0021 - display a promotional material] In some embodiments, the recommendation can include alternative food items to the food item if the second confidence value is higher than the first confidence value. In these embodiments, that the program may further causes the processor to cause the machine to display a promotional material with the alternative food items.) presented to a user during a first time period to identify a plurality of ingredients in a product in the advertisement (Irani-Cohen et al. 2018/0144821 [0062 - food access control system 105 is also coupled with a food ingredient database] The food access control system 105 is also coupled with a food ingredient database 155. The food ingredient database 155 includes food ingredient data comprising any types of information related to the food ingredients of many different food items. For example, the food ingredient data can include pre-existing data that has been compiled with respect to the ingredients that make up food items such as ingredient and nutritional information of pre-packed, factory-manufactured food items 156a that are provided by the manufacturer. In another example, the food ingredient data can include a product identifier that is a representation (e.g., digital representation) of a food item or an object (e.g., bar code, smart code, etc.) associated with the food item. In some embodiments, the food ingredient database 155 can include ingredient information of the food items (e.g., home-cooked meals, restaurant foods, etc.) that is obtained or received from the user 101a. The food ingredient database 155 can also include ingredient information of the food items (e.g., home-cooked meals, restaurant foods, etc.) that is obtained or received from the user 101a and/or the group of individuals 101b, 101c, 101d. [0093 – promotional materials] In some embodiments, the food recommendation or alternative food recommendation may be associated with promotional material. The promotional material may comprise sponsored, third-party advertisements for foods and/or services associated with the food recommendation. In some embodiments, the promotional material comprises at least one of a brand advertisement, a product rebate, a product coupon, or a product instant savings notice (e.g., $1.00 off credited at supermarket checkout, etc.).);
Irani-Cohen et al. 2018/0144821 also discloses retrieve, from one or more databases via the network interface, one or more documents related to a medical condition of a user viewing the advertisement (Irani-Cohen et al. 2018/0144821 [0009 - medical database storing a patient's medical data] One aspect of the disclosed subject matter includes a system for protecting a patient from adverse reaction to a food ingredient, which system is communicatively coupled with a machine. The system includes a medical database storing a patient's medical data, and a processor and a memory storing program instructions. The program instructions, when executed by the processor, cause the processor to derive a first confidence level data indicating a probability of the patient having adverse reaction to the food ingredient from the patient's medical data. In some embodiments, the patient's medical data includes patient's food sensitivity data. [0043 - medical data includes the patient's food sensitivity test data] In certain embodiments, the medical data includes the patient's food sensitivity test data. Food sensitivity test data can be obtained by any method of evaluating food sensitivity. An exemplary method of evaluating food sensitivity is described in International Patent Application Publication No. WO 2016/077808, which is incorporated herein by reference in its entirety. In another embodiment, the medical data includes a doctor's opinion or recommendation upon the patient's health condition (e.g., restricting the diet to avoid high cholesterol-containing food upon patient's high-risk cardiac condition, etc.). [0048 - patient's medical data, the food sensitivity database 150 can also store medical data of one or more individuals. The medical data 151a of one or more individuals 101b, 101c, 101d can also include any data related to the past and present health condition] In addition to patient's medical data, the food sensitivity database 150 can also store medical data of one or more individuals 101b, 101c, 101d. The medical data of one or more individuals 101b, 101c, 101d includes food sensitivity test data 151a of each of one or more individuals 101b, 101c, 101d. The medical data 151a of one or more individuals 101b, 101c, 101d can also include any data related to the past and present health condition 151b (e.g., disease, genetic condition, family history, nutritional information, etc.) of the individuals 101b, 101c, 101d. Generally, it is contemplated that those data related to the past and present health condition as well as food sensitivity test data 151a of each individual 101b, 101c, 101d are considered sharable information. Thus, in some embodiments, the food sensitivity database 150 is a group-sourced database.);
Irani-Cohen et al. 2018/0144821 also discloses analyze the one or more documents to determine a respective relevance of each of the plurality of ingredients to the product based, at least in part, on a respective number of occurrences of each ingredient in the one or more documents (Irani-Cohen et al. 2018/0144821 [0071 - capable of analyzing the data and providing food information through a ranking process based on the data received] In some embodiments, spectral analysis of the food item may comprise exposing the food item to electromagnetic radiation, and detecting incoming electromagnetic radiation emitted by the food item. This may be accomplished by a device designed specifically to determine the food ingredient contents of a food item by exposing it to some forms of radiation, such as a laser or spectrum-narrowed LED. Exemplary spectral devices include, but are not limited to, those described in U.S. Pat. No. 9,212,996, which is incorporated herein by reference in its entirety. In some embodiments, the target food item will absorb some wavelengths of light depending on its composition, and emit unabsorbed light back to the device. In some embodiments, the device will further comprise a grating and/or spectrograph capable of separating the incoming electromagnetic radiation into a frequency spectrum. This process may be aided by the use of a lens, which can help diffract and separate the incoming radiation. The frequency spectrum may then be emitted into a detector, which is then capable of producing an electrical or electronic signal, which, under the control of controller integrated circuit, can be digitized and transmitted in packets over the network or bus connection by network microcontroller. In some embodiments, the digitized spectrum then undergoes processing on a network subsystem(s), which is capable of analyzing the data and providing food information through a ranking process based on the data received. Thus, in some embodiments, the method comprises converting the electromagnetic radiation emitted from the food item into digital food component data, and correlating the digital food component data with food ingredient data using a data processing module. Like other embodiments described herein, the food ingredient data can be preexisting and stored on the network for accessing when needed. In this particular embodiment, the food ingredient data can comprise previously-compiled spectral data for particular food ingredients, which can be matched or correlated with electromagnetic data obtained from the target food item. In some embodiments, the spectral device can be integrated into a mobile device or tablet capable of processing the data through a software engine housed on the device, and/or by connection to a network with access to the relevant software engines and databases.  [0072] In some embodiments, chemosensing of the food item comprises exposing the food item to a chemosensor device, and detecting an incoming chemical signal emitted by the food item. In some embodiments, chemosensing may comprise an "electronic nose" or "machine olfaction" or "artificial olfactometry," in which volatile (e.g., gaseous) chemical signatures of a target food item are detected and analyzed for composition. In some embodiments, the method comprises converting a detected chemical signal from a food item into digital food component data, and correlating the digital food component data with food ingredient data using a data processing module. In some embodiments, the food ingredient data can be preexisting and stored on the network for accessing when needed. In this particular embodiment, the food ingredient data can comprise previously-compiled chemical signatures for particular food ingredients, which can be matched or correlated with chemical signal data obtained from the target food item. In some embodiments, the chemosensor device can be integrated into a mobile device or tablet capable of processing the data through a software engine housed on the device, and/or by connection to a network with access to the relevant software engines and databases.);
select a subset of the plurality of ingredients having a highest number of occurrences in the one or more documents;
update the respective relevance of each ingredient in the subset of plurality of ingredients based on sentiment analysis of the one or more documents for the selected subset of the plurality of ingredients having the highest number of occurrences;
compute a product risk score for the product based on the updated respective relevance for each of the ingredients in the subset of the plurality of ingredients, the product risk score indicating a risk for effects of the product on the medical condition of the user; and
Irani-Cohen et al. 2018/0144821 also discloses (Irani-Cohen et al. 2018/0144821 [0024 - processor to derive a first confidence level data indicating a probability of the patient having adverse reaction to the food ingredient from the patient's medical data] Still another aspect of the disclosed subject matter includes a computer-readable non-transitory storage medium comprising programming instructions. Then programming instructions cause the one or more processors to perform steps of operations when executed by one or more processors. The program instructions cause the processor to derive a first confidence level data indicating a probability of the patient having adverse reaction to the food ingredient from the patient's medical data. In some embodiments, the patient's medical data includes patient's food sensitivity data. ).

output instructions to the display to display information indicating the product risk score for the product during the first time period in which the advertisement is presented to the user.
Irani-Cohen et al. 2018/0144821 also discloses (Irani-Cohen et al. 2018/0144821 [claim 17 - display a notification associated with risk of an adverse reaction to, and/or a recommendation not to consume, the food item when the processor determines the safety level low] 17. The system of claim 16, wherein the program further causes the processor to cause the machine to display a notification associated with risk of an adverse reaction to, and/or a recommendation not to consume, the food item when the processor determines the safety level low. [0009 - system for protecting a patient from adverse reaction to a food ingredient] One aspect of the disclosed subject matter includes a system for protecting a patient from adverse reaction to a food ingredient, which system is communicatively coupled with a machine. The system includes a medical database storing a patient's medical data, and a processor and a memory storing program instructions. The program instructions, when executed by the processor, cause the processor to derive a first confidence level data indicating a probability of the patient having adverse reaction to the food ingredient from the patient's medical data. In some embodiments, the patient's medical data includes patient's food sensitivity data. ).
Baughman et al. 2017/0372197 discloses (Baughman et al. 2017/0372197 [0032 - sampling sensors and input 160 may also include behavioral signals of a user, as well as text or audio input regarding health conditions of the user] Sensors and imaging devices used by sampling sensors and input 160 include devices to obtain hyperspectral bands of, but not limited to, facial expression, audio patterns, voice recognition, thermal imaging, and pupil dilation. Sampling sensors and input 160 also includes sensing devices to obtain biometric signals of a user sampling food items, such as blood pressure, pulse rate, and breathing rate. In some embodiments of the present invention, sampling sensors and input 160 may also include behavioral signals of a user, as well as text or audio input regarding health conditions of the user. In some embodiments, sampling sensors and input 160 may include input of user preferences, such as responses to questions regarding base foods, seasonings, or data included in a user profile. Input received from sampling sensors and input 160 are transformed to digital images of pixels, for example, a 32.times.32 pixel image. The data associated with each pixel, such as one or more hyperspectral value for a pixel, can be input to visible nodes of restricted Boltzmann machines for unsupervised learning of the features associated with sampling of food items by a user, such as user 170. [0011] Embodiments of the present invention recognize that persons with health conditions, allergies, or certain digestive disorders could benefit from precisely controlling the food types and ingredients consumed. For example, doctors may recommend certain types of food and ingredients to avoid for a person with irritable bowel syndrome (IBS). However, it may be unlikely for doctors to advise patients on particular meal preparations or a daily meal-by-meal basis as to what food such a person can and should eat and what ingredients meet both health condition needs and personal preferences. This can be complicated further due to the differences people have regarding likes and dislikes of different base food types, flavorings, and preparation techniques.).
Connor 2016/0112684 discloses (Connor 2016/0112684 [0124 - magnitude and/or certainty of the effects of past consumption of the selected nutrient on the person's health] In an example, a target amount of cumulative food, ingredient, or nutrient consumption can be based on one or more factors selected from the group consisting of: the selected type of selected food, ingredient, or nutrient; amount of this type recommended by a health care professional or governmental agency; specificity or breadth of the selected nutrient type; the person's age, gender, and/or weight; the person's diagnosed health conditions; the person's exercise patterns and/or caloric expenditure; the person's physical location; the person's health goals and progress thus far toward achieving them; one or more general health status indicators; magnitude and/or certainty of the effects of past consumption of the selected nutrient on the person's health; the amount and/or duration of the person's consumption of healthy food or nutrients; changes in the person's weight; time of day; day of the week; occurrence of a holiday or other occasion involving special meals; dietary plan created for the person by a health care provider; input from a social network and/or behavioral support group; input from a virtual health coach; health insurance copay and/or health insurance premium; financial payments, constraints, and/or incentives; cost of food; speed or pace of nutrient consumption; and accuracy of a sensor in detecting the selected nutrient. [0124 - person's diagnosed health conditions] In an example, a target amount of cumulative food, ingredient, or nutrient consumption can be based on one or more factors selected from the group consisting of: the selected type of selected food, ingredient, or nutrient; amount of this type recommended by a health care professional or governmental agency; specificity or breadth of the selected nutrient type; the person's age, gender, and/or weight; the person's diagnosed health conditions; the person's exercise patterns and/or caloric expenditure; the person's physical location; the person's health goals and progress thus far toward achieving them; one or more general health status indicators; magnitude and/or certainty of the effects of past consumption of the selected nutrient on the person's health; the amount and/or duration of the person's consumption of healthy food or nutrients; changes in the person's weight; time of day; day of the week; occurrence of a holiday or other occasion involving special meals; dietary plan created for the person by a health care provider; input from a social network and/or behavioral support group; input from a virtual health coach; health insurance copay and/or health insurance premium; financial payments, constraints, and/or incentives; cost of food; speed or pace of nutrient consumption; and accuracy of a sensor in detecting the selected nutrient. [0012 - sensor which has been disclosed by Consumer Physics which appears to use near-infrared spectroscopy to analyze the composition of nearby objects and may be used to analyze the composition of food] SCiO is a molecular sensor which has been disclosed by Consumer Physics which appears to use near-infrared spectroscopy to analyze the composition of nearby objects and may be used to analyze the composition of food. U.S. patent 20140320858 by Goldring et al. (who appears to be part of the Consumer Physics team) is entitled "Low-Cost Spectrometry System for End-User Food Analysis" and discloses a compact spectrometer that can be used in mobile devices such as cellular telephones. [0013 - a device and system for monitoring a person's food consumption comprising] U.S. patent application 20140347491 by Connor entitled "Smart Watch and Food-Imaging Member for Monitoring Food Consumption" discloses a device and system for monitoring a person's food consumption comprising: a wearable sensor that automatically collects data to detect probable eating events; an imaging member that is used by the person to take pictures of food wherein the person is prompted to take pictures of food when an eating event is detected by the wearable sensor; and a data analysis component that analyzes these food pictures to estimate the types and amounts of foods, ingredients, nutrients, and/or calories that are consumed by the person. [0021 - food pictures are analyzed in order to identify the types and quantities of food] In an example, this invention can be embodied in a wearable device for food identification and quantification comprising: (a) a camera which takes pictures of nearby food, wherein these food pictures are analyzed in order to identify the types and quantities of food; (b) a light-emitting member which projects a light-based fiducial marker on, or in proximity to, the nearby food as an aid in estimating food size; (c) a spectroscopic optical sensor, wherein this spectroscopic optical sensor collects data concerning light that is reflected from, or has passed, through the nearby food and wherein this data is analyzed to identify the types of food, the types of ingredients in the food, and/or the types of nutrients in the food; (d) an attachment mechanism, wherein this attachment mechanism is configured to hold the camera, the light-emitting member, and the spectroscopic optical sensor in close proximity to the surface of a person's body; and (e) an image -analyzing member which analyzes the food pictures. ).
Badinelli 2004/0006494 discloses (Badinelli 2004/0006494 [0095 - determine the compatibility of food/medicine interactions on an automated real time basis by detecting harmful/incompatible ingredients in food, drugs and/or related consumables as specified by their nutritional and/or ingredients labels that may cause an allergic reaction, health risks and/or any incompatibility with the normal food habits or prescribed drug intake of a specific individual comprising] In another embodiment (hereinafter referred to as embodiment "A"), a computer-based system is provided. This computer-based system of embodiment "A" may permit a customer to determine the compatibility of food/medicine interactions on an automated real time basis by detecting harmful/incompatible ingredients in food, drugs and/or related consumables as specified by their nutritional and/or ingredients labels that may cause an allergic reaction, health risks and/or any incompatibility with the normal food habits or prescribed drug intake of a specific individual comprising. The system of embodiment "A" may comprise: (a) any suitable scanning device, such as barcode or text scanner for reading barcode or text on the product's label capturing information by scanning the item(s); (b) uploading the scanned information to a centralized or distributed system working with a single central repository or distributed repositories of product related information; (c) mapping the information uploaded with the nutrition and ingredients data; (d) comparing this data with a Customer Profile (as described, for example, in embodiment "B" below) with ingredients or composition that may be incompatible and/or cause allergic reaction an/or health risk and therefore is to be avoided, or, conversely, is professionally recommended as a dietary requirement and therefore included; and (e) generating an alert, which alert that signals the presence of harmful ingredients or required dietary ingredients, audibly and/or with adjoining text. [0022 - present invention may generate an alarm for any substance and/or ingredient contained in a product] The present invention may generate an alarm for any substance and/or ingredient contained in a product (including Over The Counter substances and/or products) that will cause an undesired, harmful and/or allergic reaction, interfere with the effectiveness of a prescription drug, and/or exacerbate symptoms associated with a chronic illness. Of note, for the purposes of the present application the term "Over The Counter" is intended to refer to any medicines, vitamins, supplements, etc. which are available without a prescription. [0099 - determine the compatibility of food/medicine interactions on an automated real time basis is provided] In another embodiment (hereinafter referred to as embodiment "E"), a computer-based system for a customer to determine the compatibility of food/medicine interactions on an automated real time basis is provided, comprising: (a) an application embedded into existing independent systems (e.g., upon an intent of use by the system owner), which application is able to: (i) execute upon the occurrence of an event (e.g., Search request, Add to Cart, etc.); and (ii) capture product information related, but not limited to, nutritional composition and ingredients of item(s); (b) comparing this data with the Customer Profile as described in connection with embodiment "B" for possible ingredients or composition that may cause allergy and/or health risks and/or might be prescribed as a healthy and necessary food substance; and (c) alerting the customer to the presence of harmful ingredients and/or prescribed food substance by sending an audible and/or visual signal. [0094 - detect harmful ingredients in food] In another embodiment, the system and method for this invention is disclosed and declared to elaborate various actors, entities and other physical and logical units that collaborate and participate through multiple scenarios and mediums to detect harmful ingredients in food, OTC remedies and related consumables as specified by their nutritional and ingredients labels that may cause allergic reaction, health risks or any incompatibility between prescription drugs and normal food/ingredient consumption of an individual, on an automated, real-time system. The invention may use scanning based technologies (e.g., Barcode Scanning and/or Text Scanning) as well as non-scanning based technologies via an interactive communication channel that could be used from a centralized access medium or an offline setup that: (a) translates various terminologies used in nutritional and ingredients labels; (b) compares the composition information with the customer's profile; and (c) alerts the customer to the presence of harmful ingredients or prescribed (recommended) food substance. [0095] In another embodiment (hereinafter referred to as embodiment "A"), a computer-based system is provided. This computer-based system of embodiment "A" may permit a customer to determine the compatibility of food/medicine interactions on an automated real time basis by detecting harmful/incompatible ingredients in food, drugs and/or related consumables as specified by their nutritional and/or ingredients labels that may cause an allergic reaction, health risks and/or any incompatibility with the normal food habits or prescribed drug intake of a specific individual comprising. The system of embodiment "A" may comprise: (a) any suitable scanning device, such as barcode or text scanner for reading barcode or text on the product's label capturing information by scanning the item(s); (b) uploading the scanned information to a centralized or distributed system working with a single central repository or distributed repositories of product related information; (c) mapping the information uploaded with the nutrition and ingredients data; (d) comparing this data with a Customer Profile (as described, for example, in embodiment "B" below) with ingredients or composition that may be incompatible and/or cause allergic reaction an/or health risk and therefore is to be avoided, or, conversely, is professionally recommended as a dietary requirement and therefore included; and (e) generating an alert, which alert that signals the presence of harmful ingredients or required dietary ingredients, audibly and/or with adjoining text.).
Elgort et al. 2009/0309748 discloses (Elgort et al. 2009/0309748 [0025 - menu information] In embodiments, the information and/or multimedia data may be menu information indicative of menu items, food ratings and reviews, nutritional information including calories and fat content, wine descriptions and pairings, suggestive selling, upgrades or add-ons, wine-maker features, staff tasting notes, a preparation style or procedure of the menu items, a preparing status of the menu items, promotional information, one or more cooking materials, a flavor of the menu items, nutrition ingredients of the menu items and/or health effects or allergic reactions associated with consumption of the menu items. ).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682